DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of claims
This office action is in response to the amendment received on 05/17/2021.
Claim 1 was amended.
Claims 3-20 were withdrawn.
Claims 1-20 are pending.
Claims 1 and 2 were examined.

Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, page 10, filed on 05/17/2021), with respect to the rejection of claims 1 and 2 under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. With respect to broadest reasonable interpretation of claims 1 and 2, MPEP 2106 II states "It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. The BRI sets the boundaries of the coverage sought by the claim and will influence whether the claim seeks to cover subject matter that is beyond the four statutory categories or encompasses subject 
With respect to step 2B  in claims 1 and 2, Applicant asserts “Claim 1 is amended to more particularly direct the claimed subject matter to methods of computer activity and to more particularly identify the "something more" present in the claimed subject matter”.  According to MPEP 2106.05 A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer... and iv. Generally linking the use of the judicial exception to a particular technological environment or field of use”. Applicant does not particularly recite which elements or combination of elements in the claims Applicant considers significantly more than the judicial exception. Examiner is unaware of the standard set by Applicant of "something more" and disagrees that "something more" can be equated to the "significantly more" requirement. The amended claims do not offer significantly more than the abstract idea itself, therefore the claims are still rejected under 35 USC § 101 as further detailed below.

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, page 10, filed on 05/17/2021), with respect to the rejection of claims 1 and 2 under 35 USC § 112(a) have been fully considered and are mostly persuasive in view of the amended language.  Therefore those rejections were withdrawn. However, upon further consideration, new 

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, page 11, filed on 05/17/2021), with respect to the rejection of claims 1 and 2 under 35 USC § 103 have been fully considered but are unpersuasive. Specifically, it appears Applicant places undue weight to language such as the description of a “service” and “number” and to language introduced by the amendments that render the step of “managing” contingent on a third party instantiating a service instance. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04. In the spirit of compact prosecution, and assuming weight is to be given to such language, the claims were rejected under a new combination of references. However, Examiner cautions Applicant that this is an effort to provide compact prosecution and weight shouldn’t be unduly given to the language identified above.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
According to MPEP 2106 II, It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. Claim 1 recites “using the computerized network for receiving and verifying registration data …”, a statement of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art, and are therefore not given patentable weight. See MPEP 2114 II. 
Further, with respect to claim 1, the claim recites an intended result, i.e., “such that the telephony phone number is the primary account identifier of the information or media system network service within the computerized network”. This intended result is not a method step, nor does it affect a positively recited method step in a manipulative sense, and is therefore not given patentable weight.
Further, with respect to claim 1, the limitation “wherein the transaction of the service instance is instantiated with the computerized network by a third party, wherein 
In the instant case, claims 1 and 2 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
a. “requesting and receiving a telephony phone number from a user via a processor over the computerized network;”;b. “using the computerized network for receiving and verifying registration data associated with the user  wherein verifying registration data includes placing a test call to the telephony phone number”;c. “generating an account within the computerized network and associating the account with the registration data and with an information or media system network service that is not a telephony service”;d. “generating a unified phone number by unifying the telephony phone number with an account identifier, such that the telephony phone number is the primary account identifier of the information or media system network service within the computerized network”;e. “managing a transaction of a service instance of the information or media system network service over the computerized network, including associating the service instance with the account and identifying the account by use of the unified phone number, wherein the transaction of the service instance is instantiated with the computerized network by a third party, wherein the computerized network receives an instantiation request from the third party, including the telephony number as the primary account identifier and the computerized network accesses the account using the telephony number.”

Therefore, the highlighted portions above recite account management, which is an abstract idea grouped within the certain methods of organizing human activity and mathematical concepts grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the commercial or legal interaction of receiving and verifying information (i.e. verifying a phone number), opening an account, updating an account and managing a transaction. In addition, the claims are also grouped within mathematical concepts because the steps recited describe generating a number by unifying a number with an identifier, which can be represented by a formula, which is represented by a formula. As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section 1.B. 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include:  use of a processor; computerized network, an information or media network service. Merely using a processor and a computerized network only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements perform the steps or functions of the abstract idea. The additional element of an information or media network service only generally link the use of a judicial exception to a particular technological environment or field of use. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of account management. Therefore, the claim as a whole does not amount to significantly more than the 
Dependent claim 2 further recites the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
f) further comprising the steps of: associating a security code with the service instance; and requiring the automatic providing of the security code to process the service instance. 
With respect to claim 2, the claim recites item f) above, which represent the additional elements/functions of associating and requiring a code to process a service instance. This language further elaborates in the abstract idea of account management identified above with respect to the independent claim 1. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. Associating a code and requiring the code to access an account fits into the abstract idea of account management as it merely incorporates associating a secret (i.e. an access code, passcode) in order to access a service.Therefore, while dependent claims 2, which represent additional language f), slightly modify the analysis provided with respect to independent claim 1, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 was amended to recite “method… comprising the steps of the computerized network performing…” The specification as filed recites, inter alia:
“[0110] As a non-limiting example, a system may be provided over a computerized network that includes a registration website wherein a user may enter information about themselves, including identifying information (name, address, setting preferences, demographic data, and etc.) and/or contact information (email address, physical address, telephone number, fax number, Genie number, etc.) and the like and combinations thereof....
[0145] FIG. 23 is a module diagram illustrating a system of telephony integrated network communications over a computerized network. The illustrated system includes a registration module, a verification module functionally coupled to the registration module, an account generation module in communication with the registration module, a unification module in communication with the account generation module, a transaction module functionally coupled to the unification module, and a security module functionally coupled to the transaction module. Accordingly, a user may register for service instances over a computerized network and may have those services associated with their telephony account in a manner that permits delivery/transaction of those services in association with their telephony account. 
[0146] The illustrated registration module is configured to manage registration of a user over a computerized network and to request a telephony phone number from a user. The registration module may be embodied as a website over a computerized network with fields prepared to receive information from prospective users and may include such back-end programming needed to request, receive, manage, store and use the same. Such may include one or more "wizards" or other systems for systematically obtaining needed information from users. Further, a registration module may include one or more scripts or instructions sets for automating one or more portions of registration, such as but not limited to automatically filling in certain information based on inferences or detected/observed information or information that may have been gleaned from other sources (directories, databases, membership information repositories, affiliate provided information, and the like and combinations thereof).... 
[0150] The illustrated transaction module is functionally coupled to the unification module and is configured to manage a transaction of a service instance over a computerized network. The service instance is associated with an account generated by the account generation module and is identified by a unified phone number...”
Therefore, as the specification as filed does not recite how the computerized network performs the claimed steps a-e. In other words, while the specification as filed recites "modules"/"system" performing steps over a computerized network, the claims attempt to tie the performance of the steps to the computerized network itself. The 

Claim 2 recites “requiring the automatic providing of the security code”. The specification as filed recites, inter alia:
“[0018]...The method may include the step of requiring a security code associated with a service instance before transacting the service instance. [0151] The illustrated security module is functionally coupled to the transaction module and is configured to enhance security of a managed transaction by requiring a security code associated with a service instance before transacting the service instance. Such may include one or more encryption systems, public-private key pairs, key generation systems, password/login access barriers, and the like and combinations thereof. User's and others associated with their transactions may be required by the security module to successfully navigate a security process before having full or partial access to a transaction. A security module may be disposed between user and/or third party access to a service module or a transaction module such that access is restricted without the appropriate clearance. ”
Therefore, as the specification as filed does not recite how the step of "requiring the automatic providing of the security code" is performed and/or which entity performs this step, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is directed to a “method” - i.e. “method… comprising the steps of the computerized network performing…” However, the computerized network performing the steps is also recited as part of the description of the manner in which steps are performed (“computerized network… requesting and receiving… over the computerized network; using the computerized network…” etc.). This is improper as the “method” is not fully defined. In other words, is the computerized network performing steps “over”/"using" itself or the claims merely attempt to recite that each of the steps are performed by the "computerized network"? This duality renders the scope of the claims unclear.  Therefore, to one of ordinary skill, the scope of the claim is unclear (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989). Dependent claim 2 is also rejected since it depends on claim 1. Examiner recommends clearly identifying which entities perform each of the claimed steps without relying on the entities themselves to further modify the steps.

Claim 1 recites: “associating… account… with an information or media system network service that is not a telephony service.” It is unclear by the claim language whether the language “associating… with…” refers to “information or service” (i.e. “with 

Claim 1 recites: “such that the telephony phone number is the primary account identifier of the information or media system network service within the computerized network”. It is unclear by the claim language whether the language “within the computerized network” refers to “identifier” (i.e. “such that the telephony phone number is the primary account identifier… within the computerized network”), or whether it refers to “service” (i.e. “media system network service within the computerized network”).  This duality renders the scope of the claims unclear. Dependent claim 2 is also rejected since it depends on claim 1.

Claim 2 recites “the automatic providing” in line 3. There is insufficient antecedent basis for this language in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guo et al. (US 2002/0143964 A1), in view of Kirchhoff et al. (US 2011/0026701 A1) and in view of Flowers et al. (US 2008/0256201 A1).

1 2 3 4, Guo et al. teach a method of telephony integrated network communications over a computerized network (Service routing and web integration in a multi-site user authentication system) comprising:  
b. using the computerized network for receiving and verifying registration data associated with the user (see Fig. 1, register, paragraph [0035]; Fig. 4, step 220 and paragraphs [0038]-[0040]; Fig. 5, data structure 242, paragraphs [0047] and [0048]); 
c. generating an account within the computerized network and associating the account with the registration data and with an information or media system network service that is not a telephony service (see Fig. 1, register, paragraphs [0035], [0041] and [0042]; web service (i.e. not a telephony service), paragraph [0043]); 

e. managing a transaction of a service instance of the information or media system network service over the computerized network, including associating the service instance with the account and identifying the account by use of the unified phone number, wherein the transaction of the service instance is instantiated with the computerized network by a third party (see Fig. 1, affiliate servers 104-108, paragraphs [0019] and [0023]; paragraphs [0063] and [0064], aggregator, paragraph [0065]). 
Although Guo et al. disclose that the registration information may include the user's telephone number and a registration process (see paragraphs [0002] and [0035]), Guo et al. do not explicitly disclose a method comprising:  a. requesting and receiving a telephony phone number from a user via a processor over the computerized network;  wherein verifying registration data includes placing a test call to the telephony phone number; such that the telephony phone number is the primary account identifier of the information or media system network service within the computerized network;  wherein the computerized network receives an instantiation request from the third party, including the telephony number as the primary account identifier and the computerized network accesses the account using the telephony number.  
However, Kirchhoff et al. disclose a method (Methods and apparatus for providing expanded telecommunications service) comprising:  

wherein verifying registration data includes placing a test call to the telephony phone number (see paragraphs [0488]-[0490]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the automated test call as disclosed by Kirchhoff et al. in the method of Guo et al., the motivation being to verify that the calls are being forwarded to the designated destination (see Kirchhoff et al., paragraphs [0487] and [0488]).

The combination of Guo et al. and Kirchhoff et al. does not explicitly disclose a method comprising:  such that the telephony phone number is the primary account identifier of the information or media system network service within the computerized network; wherein the computerized network receives an instantiation request from the third party, including the telephony number as the primary account identifier and the computerized network accesses the account using the telephony number. However, this language represents a non-functional description of the “telephony number” (is… identifier/ as… identifier) and to not positively recited method steps (i.e. network receives, network accesses…), which do not provide patentable weight and is insufficient to distinguish the claim over Guo et al. and Kirchhoff et al.

such that the telephony phone number is the primary account identifier of the information or media system network service within the computerized network (see Fig. 18, steps 1800-1810, paragraphs [0065]-[0069]); 
wherein the computerized network receives an instantiation request from the third party, including the telephony number as the primary account identifier and the computerized network accesses the account using the telephony number. (see Fig. 18, steps 1800-1810, paragraphs [0065]-[0069]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the pre-assigned alias as the web service identifier (i.e. telephony phone number is the primary account identifier of the web service/e-mail) as disclosed by Flowers et al. in the method of Guo et al. and Kirchhoff et al., the motivation being to allow the user to receive an email messaging using the alias to a messaging server without having prior knowledge of the wireless carrier dependent syntax for email addressing the recipient (see Flowers et al., paragraph [0024]).

With respect to claim 25, the combination of Guo et al., Kirchhoff et al. and Flowers et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Guo et al. disclose a method further comprising the . 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patents and Publications
Boveda De Miguel et al. (US 2004/0039807 A1) disclose methods and arrangements in a telecommunication network, including a complex service which, using different service systems, need one or more of these different means of identifying a user (phone number, email address, alias of a traditional service.
Provo (US 2007/0226301 A1) discloses a wireless email communications system providing subscriber account updated features and related methods, including using PINs and unique IDs (e.g., IMEIs and/or IMSIs) to associate emails with respective mobile wireless communications devices,
Hoss (US 5,951,638) discloses an integrated multimedia messaging system, including interfacing e-mail internal interface calls with voice-mail internal interface calls.

Outwater (US 20070174080 A1) discloses a method and apparatus for improved transaction security using a telephone as a security token, including a database  tracking associations among a customer, a customer’s account, and at least one phone number.
Walker et al. (US 6,163,771) disclose a method and device for generating a single-use financial account number, including accounts associated with phone numbers.
Hansen et al. (US 7,096,205 B2) disclose systems and methods for enrolling consumers in goods and services, including anonymous consumers identified solely by ID and/or telephone number.
Baker et al. (US 8,285,249 B2) disclose feature management of an electronic device, including electronic wallets tied to phones and services to regulate the usage of a phone.
McLarty et al. (US 8,611,511 B2) disclose a contact number encapsulation system, including the generation of a single primary contact number and a service portal application.
Bedingfield et al. (US 2004/0110465 A1) disclose a system and method for providing advanced telephony services using a virtual telephone number, including associating an existing telephone number with advanced services in another network, by establishing a virtual telephone number. 
Timmins et al. (US 2007/0121882 A1) disclose a technique for effectively providing personalized communications and information assistance services, including a user profile associated with a user’s telephone number and credit card transactions.
Ho et al. (US 2008/0112393 A1) disclose a system and method for a universal phone number service, including services associated with a single phone number and rerouting calls.
Abifaker (US 2009/0192928 A1) discloses methods and apparatus for integration of gift card services for mobile devices and social networking services, including associating mobile device with account based on phone number and management of multiple credit accounts associated with a phone number.
Paquet et al. (US 2010/0250592 A1) disclose a method and a system for unifying web and phone presence, including generating a user account with contact identifiers across multiple modes of communication, correlated with a single user handle.


Non-patent Literature
T. Mantoro, A. Milišić and M. A. Ayu, "Online payment procedure involving mobile phone network infrastructure and devices," 2011 International Conference on Multimedia Computing and Systems, 2011, pp. 1-6, including using a phone number for online payment purposes. 
B. Milasinovic and K. Fertalj, "An e-mail connectivity solution for WAP-enabled mobile phone," Proceedings of the 25th International Conference on Information .


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.C./
Examiner, Art Unit 3685  
 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 recites “using the computerized network for receiving and verifying registration data”, a statement of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.
        2 Claim 1 recites “managing… transaction… wherein the transaction of the service instance is instantiated with the computerized network by a third party, wherein the computerized network receives an instantiation request from the third party, including the telephony number as the primary account identifier and the computerized network accesses the account using the telephony number”, language directed to a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations. See also MPEP 2111.04
        3 Claim 1 is a method claim and recites “an information or media system network service that is not a telephony service...”; “such that the telephony phone number is the primary account identifier of the information or media system network service within the computerized network...”  language directed to not positively recited method steps. See MPEP 2111.04.
        4 Claim 1 recites certain language directed to non-functional descriptive material. Claim 1 recites “wherein the transaction of the service instance is instantiated with the computerized network by a third party, wherein the computerized network receives an instantiation request from the third party, including the telephony number as the primary account identifier and the computerized network accesses the account using the telephony number”; “such that the telephony phone number is the primary account identifier of the information or media system network service within the computerized network.” However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05).
        5 Claim 2 recites “requiring the automatic providing of the security code to process the service instance” (Emphasis added), statements of intended use or field use.